COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 IVAN KEITH COLVIN,                              §
                                                                  No. 08-13-00076-CV
                              Appellant,         §
                                                                    Appeal from the
 v.                                              §
                                                              171st Judicial District Court
 SHANKER SUNDRANI, M.D.,                         §
                                                                of El Paso County, Texas
                              Appellee.          §
                                                                 (TC#2012-DCV05436)
                                                  §


                                 MEMORANDUM OPINION

       This case is before the Court on our own motion to determine whether it should be

dismissed. For want of prosecution, we will dismiss.

       A clerk’s record was due in this appeal on April 21, 2013. The clerk of the District Court

notified this Court on April 21, 2013 that the Appellant had made no financial or other

arrangements for the preparation of the clerk’s record as required by TEX.R.APP.P. 35.3(a)(2). A

notice was sent to the Appellant on April 22, 2013 advising that we would dismiss the appeal for

want of prosecution unless any party could show grounds for continuing the appeal within ten days

of the date of that letter. No party responded to the letter and no clerk’s record has been prepared.

       Pursuant to TEX.R.APP.P. 42.3 (b) and (c), we dismiss this case for want of prosecution and


                                                 1
for failing to comply with actions within certain periods of time.



June 5, 2013
                                                     YVONNE RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                 2